Citation Nr: 0410013	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  02-06 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUE

Entitlement to service connection for malaria.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from April 1945 to December 1946 
and from August 1948 to June 1952.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a October 2001 rating decision of  the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Ft. Harrison, 
Montana.

The Board notes that a November 2003 Board remand required that 
the RO readjudicate the matter of service connection for malaria.  
However, there is no evidence in claims folder that the matter has 
been readdressed.  Notwithstanding, the Board that this error is 
not prejudicial because it finds the issue of entitlement of 
service connection for malaria requires additional development 
prior to RO review of the record.


REMAND

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq.  (West 2002), was enacted in 2000.  Among other things, it 
expanded VA's duty to notify the claimant and his representative, 
if any, concerning certain aspects of claim development.  
Specifically, upon receipt of a complete or substantially complete 
application, VA must notify the claimant and his representative, 
if any, of any information or lay or medical evidence not 
previously provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information VA will attempt to obtain on the claimant's behalf.  
Id.  

Review of the claims folder fails to reveal notice from the RO to 
the veteran that complies with VCAA requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  There is no evidence in the claims folder that 
the veteran has received any VCAA letter.  Therefore, a remand to 
the RO is required in order to correct this deficiency.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).

With respect to the VA's duty to assist, under the VCAA, the VA 
has a duty to secure an examination or opinion if the evidence of 
record contains competent evidence that the claimant has a current 
disability and indicates that the disability may be associated 
with service, but does not contain sufficient medical evidence to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The Board 
notes that the veteran has asserted that he received treatment 
from Ellsworth AFB, Rapid City, South Dakota.  These records are 
not part of the claims folder.  Under the VCAA, the VA should make 
reasonable efforts to secure these records.  38 U.S.C.A. § 
5103A(a).  

Additionally, the Board notes that the veteran is currently being 
medicated with quinidine sulfate, a drug used for the treatment of 
malaria, however, there is also evidence that the quinine may be 
used for treatment of the veteran's leg pain.  Because there is a 
discrepancy as to whether the veteran is being treated with 
quinine for malaria or for leg pain, the Board finds that there is 
a duty to provide the veteran with an examination that includes an 
opinion addressing whether the veteran currently has malaria and 
discusses any related treatments.  38 C.F.R. § 3.159(c)(4)(C).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take the appropriate steps to comply with 
notifying the veteran and his representative of the requirements 
of the VCAA, to include notifying the veteran and his 
representative of any information or lay or medical evidence not 
previously provided that is necessary to substantiate a claim for 
service connection for malaria and of what information the veteran 
should provide and what information VA will attempt to obtain on 
his behalf.  The notice to the veteran should comply with 38 
U.S.C.A. § 5103, Quartuccio v. Principi, and any other applicable 
legal precedent.  The RO should allow the appropriate period of 
time for response.      

2.  The RO should request all of the veteran's available treatment 
records, including those from Ellsworth AFB, Rapid City, South 
Dakota.

3.  The RO should then schedule the veteran for the appropriate 
examination.  All indicated tests should be accomplished.  The 
claims folder and a copy of this REMAND must be made available to 
and be reviewed by the examiner prior to the examination.  
Thereafter, the examiner should express an opinion as to whether 
the veteran currently has malaria or residuals thereof and, if he 
does, whether it as likely as not that the veteran's malaria had 
its onset or underwent an increase in severity as a result of his 
period of active service.  The examiner should also note any 
treatments for malaria that the veteran may be undergoing and the 
examiner should explain why the veteran is currently being treated 
with quinine.  The examiner should set forth the basis for his 
conclusions.  

4.  Following this additional development, the RO should then 
readjudicate the issues on appeal to include consideration of all 
evidence of record.  If the disposition of the claim remains 
unfavorable, the RO should furnish the veteran and his 
representative a supplemental statement of the case and afford 
applicable opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



